Title: To Alexander Hamilton from Charles Lee, 8 January 1790
From: Lee, Charles
To: Hamilton, Alexander


Alexandria [Virginia] 8th. January 1790.
Sir!
I have received your Circular letter of the 23rd December Ultimo. and have the satisfaction to find your opinion on the several points therein stated corresponds with what has already been done in my Office as occasion has required except with regard to Vessels going in Ballast for an outward cargo or to finish her load of an outward Cargo, from one District into another and in such cases I suppose no Tonnage was payable at the last port. This opinion was founded on the Tonnage Act, whereby it was enacted that every foreign Vessel transporting American produce or manufactures coastwise, shall on each entry pay fifty cents, which in my mind implied that such a vessel should not pay fifty cents unless thus employed. I suppose if she were in Ballast or going from one District to another to complete her outward cargo that nothing was demandable at the last port; for if in every case such a vessel was liable to pay 50 cents it was unnecessary for the Legislature to have made provision for a particular case. Herewith I send the weekly and monthly returns in course and by next post will transmit the quarterly returns, which is as soon as I have found it practicable to put the business into the Forms prescribed.
I have the honor to be   Sir! Your most obedt. Servant
Charles Lee, Collectorat Alexandria.
